Case 2:20-mj-16102-ARM Document 4 Filed 09/24/20 Page 1 of 1 PagelD: 4

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA Magistrate Case No. @O- \LID A

Vs

ORDER
CaXhen ne ome.ce

The financial ability of the defendant to retain counsel having been established by the
Court. and the defendant not having waived the appointment of counsel,

IT1Sonthis_ 24* day of ___ September 2020

ORDERED that the Office of the Federal Public Defender for the District of New

Jersey is hereby appointed to represent said defendant in this cause until further Order of the

Court.

( Vilage fave

HONORABLE ANTHONY R. MAUTONE
UNITED STATES MAGISTRATE JUDGE
